Per Curiam.
A petition was filed before the Board of Commissioners of Boone County, by appellants, to. establish a gravel road under sections 3191, et seq., R. S. 1881.
The board appointed viewers and an engineer to lay out the road and report upon its utility, which was done according -to the order. The viewers having reported the road of public utility, the board ordered the same established, and appointed an engineer to have the improvement made; and also appointed a committee to apportion the expenses of the improvement, the same having theretofore been estimated and assessed. In pursuance of this order the committee acted and subsequently reported such apportionment, and in the session at which such report was made, the appellee appeared as remonstrator and moved to dismiss the entire proceedings, which mo*71tion was overruled, and the remonstrator appealed to the circuit court, and such proceedings were afterwards had that, upon issues joined, the court made a special finding and held the entire proceedings void, and rendered judgment in favor of the appellee, from which this appeal was taken to the Supreme Court.
Filed May 24, 1893.
The cause was transferred to this court by the clerk under the belief, we suppose, that this was a proceeding to enforce a statutory lien for the assessments of which class of cases this court has jurisdiction. Acts 1893, p. 356.
This is not a proceeding to enforce a lien, however, but to establish a gravel road under the statute. No jurisdiction has been conferred upon the Appellate Court in appeals from such proceedings, and the jurisdiction is therefore reserved in the Supreme Court.
Ordered transferred.